Citation Nr: 1114567	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to May 1987.  He had a period of active duty for special work (ADSW) from April to September 2001.  He also had additional periods of active service from January 2003 to July 2004 (including service in support of Operation Noble Eagle/Enduring Freedom) and from June 2005 to September 2006 (including service in support of Operation Iraqi Freedom).

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2005 and January 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in March 2009.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  

The Veteran's claim was previously before the Board in December 2009 and remanded at that time for additional evidentiary development, to include obtaining authorization from the Veteran to get outstanding private treatment records, obtaining outstanding service records, and affording the Veteran a VA examination.  The Board finds substantial compliance with the December 2009 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for bilateral plantar fasciitis was also before the Board in December 2009 and remanded for additional evidentiary development.  The Appeals Management Center (AMC) granted this claim by way of a rating decision dated May 2010.  To date, the Veteran has not expressed disagreement with the disability rating or the effective date assigned.  Therefore, this issue is not before the Board for appellate consideration.  



FINDINGS OF FACT

1.  There is no clear and unmistakable evidence of record to rebut the presumption of soundness at the time of entry to active duty.

2.  The Veteran's hypertension was incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed hypertension is related to or aggravated by his period of active service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  A chronic disorder such as hypertension may be presumed to have been incurred in service if it is manifest to a compensable degree within one year after separation from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Preliminarily, the Board notes that in cases where, as here, the Veteran's service treatment records (STRs) have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the Veteran's missing records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  

In this regard, the Board points out that limited service treatment records were available, especially from the Veteran's first two periods of active service and/or ADSW (i.e., February 1984 to May 1987; April to September 2001).  The Veteran was, however, afforded a clinical evaluation and physical examination in June 1983 prior to entering active service for the first time.  The clinical evaluation was normal and no evidence of hypertension was found.  A follow-up examination performed in February 1995 was also negative for a diagnosis of or treatment for hypertension.  In fact, the Veteran specifically denied ever having high blood pressure at that time and a notation on the examination report indicated that the Veteran had "no history of serious medical, psych, or traumatic illness."

The next pertinent record is dated February 2003.  The Veteran was afforded a pre-deployment physical examination at that time.  He reported that he had a 90-day supply of prescription medication but did not report what disorder required medication.  No references to hypertension are contained in this examination report and the Veteran was found deployable.  A post-deployment examination report dated June 2004 indicated that the Veteran participated in Operation Noble Eagle.  According to the Veteran, his health stayed about the same or got better during his deployment.  He acknowledged treatment at sick call approximately ten times during deployment, but the nature of these visits is not discussed.  In a Report of Medical Assessment dated June 2004, the Veteran also reported taking medication for "blood pressure."  A hand-written notation on the back of this form indicated that the medication was prescribed for hypertension.

The Veteran presented to a VA medical facility in September 2004 to establish care.  His past medical history was significant for being incoherent in 2002.  It was determined that the Veteran's blood pressure was "high" at that time and he was transferred to a private medical facility for further care.  The September 2004 examiner conducted a physical examination and diagnosed the Veteran as having hypertension.

The Veteran was also afforded another clinical evaluation and physical examination in November 2004 upon entrance to the Army Reserves.  The clinical evaluation was essentially normal and no evidence of hypertension was noted.  The Veteran was noted to take "dietary supplements" at that time, but denied having high blood pressure. 
 
In June 2005, the Veteran acknowledged taking blood pressure medication.  A pre-deployment examination dated that same month found the Veteran deployable in spite of having a bilateral hearing profile.  The Veteran was again found deployable in September 2005 after obtaining a waiver.  A medication invoice dated May 2006 revealed that the Veteran took Atenolol, a medication used to control hypertension.  The Veteran was also afforded a post-deployment examination in August and September 2006 following his participation in Operation Iraqi Freedom.  According to the Veteran, his health got worse during this deployment.  He visited sick call once during deployment, but the nature of this visit is not discussed.  He also acknowledged taking medication during this deployment for his blood pressure.  In the examiner's opinion, the Veteran needed further evaluation as a consequence of his hypertension, among other conditions.  The Veteran also indicated in September 2006 that he took medication for his blood pressure.  A notation on a Report of Medical Assessment confirmed this fact.    

Post-service VA treatment records and examination reports as well as hearing testimony associated with the claims file reflect continued treatment for hypertension.  See VA treatment records dated August 2007, July 2008, February and May 2009; VA examination reports dated March 2005 and July 2010; hearing testimony dated March 2009

Given the evidence of record, the Board finds that the evidence supports a finding of service connection for hypertension in this case.  Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2010); Crowe v. Brown, 7 Vet. App. 238 (1994).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b) (2010).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness applies in this case and has not been rebutted by the evidence of record.  With regard to the issue of whether the Veteran had hypertension that existed prior to a period of active service, the Board finds that the totality of the medical evidence does not constitute clear and unmistakable evidence of such a conclusion.  There is no evidence showing that the Veteran had hypertension at the time of his entry to service in January 2003.  In February 2003, he reported that he had a 90-day supply of prescription medication but did not indicate for what disorder, nor did a medical professional diagnose hypertension at that time.  Accordingly, the Board cannot find that the presumption of soundness at the time of entry to service has been rebutted by clear and unmistakable evidence.  

In this case, the first factually ascertainable evidence of a diagnosis of and treatment for hypertension is in June 2004, during a period of active service.  There is no objective evidence of record to refute this finding.  The Board is aware that the Veteran stated in September 2004 that he thought that he was first diagnosed as having hypertension sometime during 2002.  The Veteran repeated a similar statement at the time of a July 2010 VA examination.  But, such a statement from the Veteran, without additional objective support, does not constitute clear and unmistakable evidence necessary to show that the Veteran's hypertension existed prior to a period of active service.  Moreover, evidence that is simply information recorded by a medical examiner, unenhanced by additional medical comment by that examiner, does not constitute "competent medical evidence" and a bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, subsequent STRs as well as VA treatment records, examination reports, and hearing testimony show essentially continuous treatment for hypertension since June 2004.  Accordingly, the presumption of soundness applies in this case and it has not been rebutted by the evidence of record.  Since the presumption of soundness applies in this case, the Board will proceed to evaluate the Veteran's claim on a direct basis.

The Board notes that 38 C.F.R. § 3.303(b) establishes a presumption of service connection (rebuttable only by "clearly attributable intercurrent causes") for certain chronic diseases that are manifest during service and then again "at any later date, however remote."  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Hypertension is a chronic disease subject to presumptive service connection provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.309(a).  Here, the Veteran was initially treated for hypertension in service in June 2004 and his diagnosis of and treatment for hypertension has essentially continued unabated since that time as evidenced by the VA treatment records, examination reports, and hearing testimony referenced above.  Thus, the Veteran was noted to have hypertension, a chronic disease, during a period of active service and he currently has hypertension.  Accordingly, the Board finds that the service connection for hypertension is warranted in this case.  See Groves.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


